Judge O’Bear
delivered ti-ie following response
TO PETITION EOR RE-HEARINGS
In the unusually able petition for re-hearing filed for appellant the following propositions are presented and relied upon with much earnestness. It is asserted (1) that the authorities cited in the petition show conclusively that this court committed a grave error in holding that the relationship of common carrier and passenger existed between the appellants and the appellee, and that the appellants (receivers of the bridge company) owed to the appellee (a person driving over the bridge) that high degree of care which the law exacts of a common carrier towards its passengers. (2) That the instruction given by the lower court, requiring of the appellants the highest degree of care, was almose identically the same instruction which the Court of Appeals in Cummins v. L. & N. R. R. Co., 23 Ky. Law Rep., 681, held was reversible error, (3) That “it is altogether inconsistent for this court to say in its opinion, that the instruction given by the lower court was error, and still say that it did not mislead the jury/*
In response to the first proposition it must be noted that the court did not say that the same high degree *585of care was exacted of tlie bridge company in this case which the law exacts of a common carrier toward its passengers. Exactly the contrary was held. What the opinion did hold was that in this case the Bridge Company did something more than merely to furnish a toll highway to be used in part by railway vehicles of others, and under the charge of others, and in part by private vehicles driven on the highway part of the bridge, and in part by foot passengers. This Bridge Company itself operates the trains across the bridge. Its duty is therefore more than to merely furnish a highway. It furnishes a highway, it is true, but it occupies it in part itself, itself conducting the traffic over the steam railroad part of the bridge, and therefore it is required not merely to furnish a safé highway so far as its structure is concerned, but in view of the situation necessarily somewhat dangerous to travelers because of the probability of teams becoming frightened at its trains, it must operate its trains with knowledge of this fact in mind, and with the duty to look out reasonably for the safety of those of its customers who are using the roadway of the bridge. In all of the cases cited by appellant under this head, so far as we have been able to see, the bridge was used as a highway only, the owners of the bridge not using it for purposes of transportation. While we use the expression in the opinion that the traveler was a passenger of the bridge company, that expression was not used in the sense that it is where the passenger is in the sole charge of the common carrier. He is a passenger only in the sense that any other traveler upon any other toll bridge would be a passenger. In such case as the one at bar, where the bridge company also uses the bridge for a purpose that is necessarily dan*586gerous to its licensees traveling npon.it, it must regulate its own use by the duty suggested by humanity to use ordinary and reasonable care in looking out for the safety of such travelers.
Under the second proposition it will be observed by a comparison 'of the instruction given, that in the case of Cummins v. L. & N. R. R. Co., supra, there was not only a difference.in the duty owing by the railroad company to the traveler upon the highway, but there is a marked and material difference in the wording of the instructions. In the Cummins case the jury were told that it was the duty of the company to exercise the highest degree of care to avoid injury to persons at the crossing. In the case at bar the instruction was that the company was required to use the highest degree of care usually exercised by prudently managed corporations of the same'character to prevent injury to passengers who may be using the bridge at the same time a train was passing. How the degree of care usually exercised by prudently managed corporations of the same character is necessarily ordinary care, whatever it may be. If similar corporations, prudently and properly managed, usually exercise an extraordinary degree of care, then an extraordinary degree of care would be the care ordinarily exercised by such corporations under such circumstances. Therefore it follows that the highest degree of care usually exercised means that care ordinarily exercised by such corporations in the conduct of similar business, and while, as said in the former opinion, the instruction may have been phrased more satisfactorily it was not probably misleading.
Furthermore we find that the court gave to appellant more favorable instructions on the question of contributory negligence than it was entitled to; in *587other words it was entitled to none on that subject, and in .view of the record on the whole case we were convinced that no substantial right of appellant had been prejudiced by 'the form of the instruction.
It frequently happens that immaterial errors creep into records. The Legislature to prevent reversals for such, and to prevent reversals in just such a case as this one has provided by Section 134 of the Civil Code of Practice: “The Court must in every stage of an action disregard any error or defect in the ceedings which does not affect the substantial rights of the adverse party, and no judgment shall be io-. versed by reason of such error or defect.”
.Upon reconsideration we conclude ‘to adhere to the opinion and decision heretofore announced. Petition overruled.